DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following features must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
A plurality of ridges on an external surface of the base of the first receptacle (claim 4)
Wherein the base of the second receptacle is a dome (claim 8)
Wherein the base of the first receptacle is flat (claim 9)
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1, 12, and 17 are objected to because of the following informalities:  
As currently drafted, there is a typographical/grammatical error in these claims. The claims in relevant part should be amended to read, “a latch disposed on the first receptacle and the second receptacle; --and-- the latch configured to hold the first and second receptacle in a closed position.” 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 12, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 12, and 17 recite the limitation “a latch disposed on the first receptacle and the second receptacle” which renders the claim indefinite because it is unclear if there is: 
 a latch mechanism (singular) with corresponding parts on the first and second receptacles 
a first latch on the first receptacle and a second latch on the second receptacle
a first latch member on the first receptacle and a second corresponding latch member on the second receptacle  
For purposes of examination on the merits, it is interpreted that there is a first latch member on the first receptacle and a second corresponding latch member on the second receptacle.

Claims 2-11, 13-16, and 18-19 are rejected under 35 U.S.C. 112(b) for being dependent on a rejected base claim. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6, 9-13, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bracken et al. (US Patent No 6,085,455). 
Regarding claim 1, Bracken et al. discloses a protective fishing hook and lure cover (protective housing 10), comprising: 
a first receptacle (first housing element 20) connected to a second receptacle (second housing element 22) via a hinge (hinge 24); 
the first receptacle and the second receptacle each comprising a base with a plurality of perimeter walls extending upward therefrom (first housing 20 incudes planar surface 26, opposing longitudinal walls 28, 30 and opposing end walls 32, 34; col 3, ln 39-43; Fig 3) (second housing 22 has planar surface 36, opposing longitudinal walls 38, 40, and opposing end walls 42, 44; col 3, ln 44-47); 
a plurality of apertures defined between the plurality of perimeter walls between the first receptacle and the second receptacle (semicircular cutouts 60a, 60b, 62a, 62b form the apertures; col 3, ln 55- col 4, ln 3),  
a latch disposed on the first receptacle and the second receptacle (latch 80 includes a hook portion 82 centrally located on longitudinal wall 30 of housing element 20 and a catch portion 84 centrally located on located on longitudinal wall 40 of housing element 22; col 4, ln 24-30; Fig 3); 
the latch configured to hold the first receptacle and the second receptacle in a closed position (protective housing secured in the closed position by means of a latch 80; col 4, ln 24-30; Fig 3).  
Regarding claim 2, Bracken discloses the protective fishing hook and lure cover of claim 1 as previously discussed. 
Bracken further discloses comprising a plurality of drainage apertures disposed on the base of the first receptacle (planar surface 26 includes a number of apertures 46; col 3, ln 49-51; Fig 3).
Regarding claim 3, Bracken discloses the protective fishing hook and lure cover of claim 1 as previously discussed. 
Bracken further discloses comprising a plurality of drainage apertures disposed on the base of the second receptacle (planar surface 36 includes a number of apertures 46; col 3, ln 49-51; Fig 3).  
Regarding claim 6, Bracken discloses the protective fishing hook and lure cover of claim 1 as previously discussed. 
Bracken further discloses comprising a plurality of slots defined between the plurality of perimeter walls between the first receptacle and the second receptacle (notches 64a, 64b, 66a, 66b form slots; col 4, ln 3-10; Figs 2-9) .  
Regarding claim 9, Bracken discloses the protective fishing hook and lure cover of claim 1 as previously discussed.
Bracken further discloses wherein the base of the first receptacle is flat (“planar surfaces 26 and 36” as described in col 3, ln 49; best seen in Fig 3).  
Regarding claim 10, Bracken discloses 10) the protective fishing hook and lure cover of claim 1 as previously discussed. 
Bracken further discloses wherein the base of the second receptacle is flat (“planar surfaces 26 and 36” as described in col 3, ln 49; best seen in Fig 3).   
Regarding claim 11, Bracken discloses the protective fishing hook and lure cover of claim 1 as previously discussed. 
Bracken further discloses wherein the plurality of apertures is dimensioned to receive a fishing rod therethrough (semicircular cutouts 60a, 60b, 62a, 62b form the apertures; col 3, ln 55- col 4, ln 3) (“these circular openings receive the fishing rod 14”).  

Regarding claim 12, Bracken et al. discloses a protective fishing hook and lure cover (protective housing 10), comprising: 
a first receptacle (first housing element 20) connected to a second receptacle (second housing element 22) via a hinge (hinge 24); 
the first receptacle and the second receptacle each comprising a base with a plurality of perimeter walls extending upward therefrom (first housing 20 incudes planar surface 26, opposing longitudinal walls 28, 30 and opposing end walls 32, 34; col 3, ln 39-43; Fig 3) (second housing 22 has planar surface 36, opposing longitudinal walls 38, 40, and opposing end walls 42, 44; col 3, ln 44-47); 
a pair of apertures defined between the plurality of perimeter walls between the first receptacle and the second receptacle (semicircular cutouts 60a, 60b, 62a, 62b; col 3, ln 55- col 4, ln 3), 
wherein the pair of apertures are in a linear alignment (Figs 2-9); 
a pair of slots defined between the plurality of perimeter walls between the first receptacle and the second receptacle (notches 64a, 64b, 66a, 66b form slots; col 4, ln 3-10; Figs 2-9); 
the pair of slots defined in a linear alignment with each other (Figs 2-9);
the pair of slots disposed in a linear alignment with the pair of apertures (Figs 2-9); 
a latch disposed on the first receptacle and the second receptacle (latch 80 includes a hook portion 82 centrally located on longitudinal wall 30 of housing element 20 and a catch portion 84 centrally located on located on longitudinal wall 40 of housing element 22; col 4, ln 24-30; Fig 3);
the latch configured to hold the first receptacle and the second receptacle in a closed position (protective housing secured in the closed position by means of a latch 80; col 4, ln 24-30; Fig 3).  
Regarding claim 13, Bracken discloses the protective fishing hook and lure cover of claim 12 as previously discussed. 
Bracken further discloses comprising a plurality of drainage apertures disposed on the base of the first receptacle (planar surfaces 26, 36 include a number of apertures 46; col 3, ln 49-51; Fig 3).
Regarding claim 16, Bracken discloses the protective fishing hook and lure cover of claim 12 as previously discussed. Bracken further discloses wherein the base of the second receptacle is flat (“planar surfaces 26 and 36” as described in col 3, ln 49; best seen in Fig 3).  

Claims 1 and 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Washington (US Patent No 4,523,704).  
Regarding claim 1, Washington discloses a protective fishing hook and lure cover (carrier 10), comprising: 
a first receptacle (top section 22) connected to a second receptacle (bottom section 24) via a hinge (hinges 34); 
the first receptacle and the second receptacle each comprising a base with a plurality of perimeter walls extending upward therefrom (Figs 1-2); 
a plurality of apertures defined between the plurality of perimeter walls between the first receptacle and the second receptacle (cut outs 26, 28 form the apertures),  
a latch disposed on the first receptacle and the second receptacle (lock mechanism 36); 
the latch configured to hold the first receptacle and the second receptacle in a closed position (col 2, ln 45-50).  
Regarding claim 7, Washington discloses the protective fishing hook and lure cover of claim 1 as previously discussed. 
Washington further discloses wherein the base of the first receptacle is a dome (top section 22 is a dome; Figs 1-2).  

Regarding claim 1, Washington, in an alternative viewpoint, discloses a protective fishing hook and lure cover (carrier 10), comprising: 
a first receptacle (bottom section 24) connected to a second receptacle (top section 22) via a hinge (hinges 34); 
the first receptacle and the second receptacle each comprising a base with a plurality of perimeter walls extending upward therefrom (Figs 1-2); 
a plurality of apertures defined between the plurality of perimeter walls between the first receptacle and the second receptacle (cut outs 26, 28 form the apertures),  
a latch disposed on the first receptacle and the second receptacle (lock mechanism 36); 
the latch configured to hold the first receptacle and the second receptacle in a closed position (col 2, ln 45-50).  
Regarding claim 8, Washington, in the alternative view point, discloses the protective fishing hook and lure cover of claim 1 as previously discussed. 
Washington further discloses wherein the base of the second receptacle is a dome (top section 22 is a dome; Figs 1-2).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-5 and 14 rejected under 35 U.S.C. 103 as being unpatentable over Bracken et al. (US Patent No 6,085,455) in view of Taylor et al. (US Pub 2020/0062452 A1). 
Regarding claim 4, Bracken discloses the protective fishing hook and lure cover of claim 1 as previously discussed. 
Bracken does not explicitly disclose further comprising a plurality of ridges on an external surface of the base of the first receptacle.
However, Taylor discloses a protective cover (storage box 100) with a first receptacle connected to a second receptacle via a hinge; the first receptacle (lid 102) and the second receptacle (base 104) each comprising a base with a plurality of perimeter walls extending upward therefrom; a latch a latch disposed on the first receptacle and the second receptacle; the latch configured to hold the first receptacle and the second receptacle in a closed position (analogous art). Taylor further discloses a plurality of ridges on an external surface of the protective cover (surface features 148 on lid 102; Fig 1A; para 0068). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Bracken with teachings of Taylor by incorporating ridges on the external surface of the base of the first receptacle. This would be done “to provide additional grip for a user of the box 100” (para 0068).  
Regarding claim 5, Bracken et al. discloses the protective fishing hook and lure cover of claim 1 as previously discussed. 
Bracken does not explicitly disclose further comprising a plurality of ridges on an external surface of the base of the second receptacle.  
However, Taylor discloses a protective cover (storage box 100) with a first receptacle connected to a second receptacle via a hinge; the first receptacle (lid 102) and the second receptacle (base 104) each comprising a base with a plurality of perimeter walls extending upward therefrom; a latch a latch disposed on the first receptacle and the second receptacle; the latch configured to hold the first receptacle and the second receptacle in a closed position (analogous art). Taylor further discloses a plurality of ridges on an external surface of the base of the second receptacle protective cover (surface features 148 on lid 102; Fig 1A; para 0068). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Bracken with teachings of Taylor by incorporating ridges on the external surface of the protective container. This would be done “to provide additional grip for a user of the box 100” (para 0068).  
The combination discloses the claimed invention except for the ridges located on the base of the second receptacle. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate ridges on the base of the second receptacle, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japiske, 86 USPQ 70. This would be done to improve the grip between the box and a surface which the box may be placed on. 
Regarding claim 14, Bracken et al. discloses the protective fishing hook and lure cover of claim 12 as previously discussed.
Bracken does not explicitly disclose further comprising a plurality of ridges on an external surface of the base of the second receptacle.  
However, Taylor discloses a protective cover (storage box 100) with a first receptacle connected to a second receptacle via a hinge; the first receptacle (lid 102) and the second receptacle (base 104) each comprising a base with a plurality of perimeter walls extending upward therefrom; a latch a latch disposed on the first receptacle and the second receptacle; the latch configured to hold the first receptacle and the second receptacle in a closed position (analogous art). Taylor further discloses a plurality of ridges on an external surface of the base of the second receptacle protective cover (surface features 148 on lid 102; Fig 1A; para 0068). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Bracken with teachings of Taylor by incorporating ridges on the external surface of the protective container. This would be done “to provide additional grip for a user of the box 100” (para 0068).  
The combination discloses the claimed invention except for the ridges located on the base of the second receptacle. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate ridges on the base of the second receptacle, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japiske, 86 USPQ 70. This would be done to improve the grip between the box and a surface which the box may be placed on. 
	
Claims 15 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Bracken et al. (US Patent No 6,085,455) in view of Washington (US Patent No 4,523,704).  
Regarding claim 15, Bracken discloses the protective fishing hook and lure cover of claim 12 as previously discussed.
 	Bracken discloses the claimed invention except for wherein the base of the first receptacle is a dome. 
However, Washington discloses a protective fishing hook and lure cover (carrier 10), comprising: a first receptacle (top section 22) connected to a second receptacle (bottom section 24) via a hinge (hinges 34); the first receptacle and the second receptacle each comprising a base with a plurality of perimeter walls extending upward therefrom (Figs 1-2); a plurality of apertures defined between the plurality of perimeter walls between the first receptacle and the second receptacle (cut outs 26, 28 form the apertures), a latch disposed on the first receptacle and the second receptacle (lock mechanism 36); the latch configured to hold the first receptacle and the second receptacle in a closed position (col 2, ln 45-50) (analogous art).  
Washington further discloses wherein the base of the first receptacle is a dome (top section 22 is a dome; Figs 1-2).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Bracken in view of Washington by incorporating a dome shaped base in the first receptacle.  
This would be done so that the shape of the container more closely matches the shape of the item (fishing equipment such as lures, hooks, rods) being stored. 
 
Regarding claim 17, Bracken discloses a protective fishing hook and lure cover, comprising: 
a first receptacle (first housing element 20) connected to a second receptacle (second housing element 22) via a hinge (hinge 24); 
the first receptacle and the second receptacle each comprising a base with a plurality of perimeter walls extending upward therefrom (first housing 20 incudes planar surface 26, opposing longitudinal walls 28, 30 and opposing end walls 32, 34; col 3, ln 39-43; Fig 3) (second housing 22 has planar surface 36, opposing longitudinal walls 38, 40, and opposing end walls 42, 44; col 3, ln 44-47); 
wherein the base of the second receptacle is flat (“planar surfaces 26 and 36” as described in col 3, ln 49; best seen in Fig 3);
a pair of apertures defined between the plurality of perimeter walls between the first receptacle and the second receptacle (semicircular cutouts 60a, 60b, 62a, 62b; col 3, ln 55- col 4, ln 3), 
wherein the pair of apertures are in a linear alignment with each other(Figs 2-9); 
the pair of apertures dimensioned to receive a fishing rod there through (col 3, ln 55- col 4, ln 3);
a pair of slots defined between the plurality of perimeter walls between the first receptacle and the second receptacle (notches 64a, 64b, 66a, 66b form slots; col 4, ln 3-10; Figs 2-9); 
the pair of slots defined in a linear alignment with each other (Figs 2-9);
the pair of slots disposed in a linear alignment with the pair of apertures (Figs 2-9); 
the pair of slots dimensioned to receive a fishing line therethrough (col 4, ln 3-10; Figs 2-9);
a latch disposed on the first receptacle and the second receptacle (latch 80 includes a hook portion 82 centrally located on longitudinal wall 30 of housing element 20 and a catch portion 84 centrally located on located on longitudinal wall 40 of housing element 22; col 4, ln 24-30; Fig 3); and 
the latch configured to hold the first receptacle and the second receptacle in a closed position (protective housing secured in the closed position by means of a latch 80; col 4, ln 24-30; Fig 3).  
	Bracken discloses the claimed invention except for wherein the base of the first receptacle is a dome. 
However, Washington discloses a protective fishing hook and lure cover (carrier 10), comprising: a first receptacle (top section 22) connected to a second receptacle (bottom section 24) via a hinge (hinges 34); the first receptacle and the second receptacle each comprising a base with a plurality of perimeter walls extending upward therefrom (Figs 1-2); a plurality of apertures defined between the plurality of perimeter walls between the first receptacle and the second receptacle (cut outs 26, 28 form the apertures), a latch disposed on the first receptacle and the second receptacle (lock mechanism 36); the latch configured to hold the first receptacle and the second receptacle in a closed position (col 2, ln 45-50) (analogous art).  
Washington further discloses wherein the base of the first receptacle is a dome (top section 22 is a dome; Figs 1-2).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Bracken in view of Washington by incorporating a dome shaped base in the first receptacle.  
This would be done so that the shape of the container more closely matches the shape of the item (fishing equipment such as lures, hooks, rods) being stored. 
Regarding claim 18, the combination discloses the protective fishing hook and lure cover of claim 17 as previously discussed. 
Bracken further discloses comprising a plurality of drainage apertures disposed on the base of the first receptacle (planar surface 26 includes a number of apertures 46; col 3, ln 49-51; Fig 3).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Bracken et al. (US Patent No 6,085,455) in view of Washington (US Patent No 4,523,704) as applied to claim 17 above, and further in view of Taylor et al. (US Pub No 2020/0062452).
Regarding claim 19, the combination discloses the protective fishing hook and lure cover of claim 17 as previously discussed. 
The combination does not explicitly disclose further comprising a plurality of ridges on an external surface of the base of the second receptacle.
However, Taylor discloses a protective cover (storage box 100) with a first receptacle connected to a second receptacle via a hinge; the first receptacle (lid 102) and the second receptacle (base 104) each comprising a base with a plurality of perimeter walls extending upward therefrom; a latch a latch disposed on the first receptacle and the second receptacle; the latch configured to hold the first receptacle and the second receptacle in a closed position (analogous art). Taylor further discloses a plurality of ridges on an external surface of the base of the second receptacle protective cover (surface features 148 on lid 102; Fig 1A; para 0068). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Bracken with teachings of Taylor by incorporating ridges on the external surface of the protective container. This would be done “to provide additional grip for a user of the box 100” (para 0068).  
The combination discloses the claimed invention except for the ridges located on the base of the second receptacle. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate ridges on the base of the second receptacle, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japiske, 86 USPQ 70. This would be done to improve the grip between the box and a surface which the box may be placed on. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Reynolds (US-2767502-A), Konopa (US-20090094881-A1), Zimmerman (US-20150327529-A1), Norman (US-20130025180-A1), Norman (US-20110232339-A1), Marino (US-20070033858-A1), Grayson (US-20020079313-A1), Chambeyron (US-20020023381-A1), London (US-9357757-B2), Quintero (US-7322149-B1), Osman (US-D663378-S), McGuire (US-9468201-B1), Stull (US-D355071-S), Paschal (US-D311449-S), MacKay (US-7389608-B1), Tatum (US-5475942-A), Weaver (US-6606814-B1), Christensen (US-4757637-A), Edgar (US-5517783-A), Beauvais (US-D405499-S), Chambeyron (AU-200124861-A), and Brightbill (GB-2269368-A). 
The cited documents present alternative designs similar in scope that illustrate relevant features in comparison to the applicant’s submission. The cited prior art include various configurations of protective containers for fishing lures and fishing rods. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA E GRABER whose telephone number is (571)272-4640. The examiner can normally be reached M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy D Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARIA E GRABER/Examiner, Art Unit 3644                                                                                                                                                                                                        
/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644